DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of new grounds of rejection. 
The applicant argues that the device of Karlstrom would get damaged if operated without the contact dampener. The examiner does not disagree with this argument. However, the invention of the applicant does not include the dampener and does not include any other structure that would prevent damage. This is also taught by other prior art, including Jonsson used in the new rejection. Thus, it is clearly known in the art that the structure shown by Karlstrom is capable of being operated without getting damaged with no contact dampener.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlstrom et al. (US2015/0235784) in view of Jonsson (US 8791779).
In re claim 1, Karlstrom, in figures 1-8, discloses an actuator structured to be coupled to a moving stem of a circuit interrupter in order to open and close separable contacts of the circuit interrupter, the actuator comprising: a shaft (part of 205 and 210); a first coil member (202b); and a first eddy current member (205) coupled to the shaft and disposed above the first coil member, such that the first eddy current member is disposed between the first coil member and the shaft, wherein the first coil member is structured to be electrically connected to a first current source (inherent functionality of a coil member, see paragraph 38), wherein the first eddy current member is structured to move in response to a change in current supplied to the first coil member (this is an inherent function of the shown structure), wherein the first eddy current member is structured to stop moving in response to changes in a damping current supplied to the first coil member (the prior art meets this limitation because it is inherently capable of performing this function because it is structurally the same), and wherein the actuator is configured to stop movement of the first eddy current member during opening of the separable contacts without a contact dampener (the coil members stop the movement of the current plate, see paragraph 40; no contact dampener is stopping the movement). Karlstrom does not explicitly show the structure without the contact dampener. Jonsson however teaches that it is known in the art to omit a contact dampener in a similar device (see figure 3 for best view). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the structure of Karlstrom to operate without a contact dampener as taught by Jonsson in order to reduce complexity by reducing the number of parts in the device.
In re claim 2, Karlstrom, in figures 1-8, discloses a second coil member (202a) having an opening through which the shaft passes and disposed above the first eddy current member, wherein the second coil member is structured to be electrically connected to a second current source (inherent functionality of a coil member), and wherein the first eddy current member is structured to move in response to changes in a current supplied to the first coil member or the second coil member (inherent functionality).
In re claim 3, Karlstrom teaches the claimed invention except for the lack of mechanical latching. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have omitted the mechanical latching portions of the device, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. Specifically, the applicant includes latch 9 in several embodiments and discusses in the specification that the latch is optional. Thus, the applicant clearly points out that the device is capable of performing the same functionality with or without the latch. Thus, omitting the latching portions of the prior art device and using the current to maintain the contacts in the open position would have been obvious to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837